In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00118-CR
         ______________________________


            CARLA JO KECK, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the County Court at Law No. 2
                 Hunt County, Texas
            Trial Court No. CR0900911




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Carla Jo Keck has filed a notice of appeal from her conviction for keeping a gambling place.

On our review of the clerk's record, we noted that the trial court's certification of right of appeal

stated that this was a plea agreement case and that Keck has no right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d).

       We sent a letter to Keck's counsel, informing him of the defect in the record and requesting

counsel to show this Court how we had jurisdiction over the appeal. Counsel has now verified that

this was a plea agreement case.

       Because the trial court's certification affirmatively shows Keck has no right of appeal,

because Keck's counsel has verified that this was a plea bargain case, and because the record before

us does not reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex.

Crim. App. 2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        July 8, 2009
Date Decided:          July 9, 2009

Do Not Publish



                                                  2